DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a reading unit including a lamp, and a line sensor for reading transport paper, and provided on an upstream side in a paper transport direction with respect to the image forming unit;
a foreign matter detection signal generation circuit that generates a first foreign matter detection signal, based on an analog image signal to be output from the line sensor;
and a foreign matter detection control circuit that receives the first foreign matter detection signal, and recognizes the presence or absence of foreign matter in the reading unit, based on a level of the first foreign matter detection signal, wherein in foreign matter detection processing, when a pixel that reads foreign matter continues by a specific first consecutive number or more in a signal based on the analog image signal of each pixel to be output from the line sensor, the foreign matter detection signal generation circuit sets a level of the first foreign matter detection signal to a level indicating the presence of foreign matter, and even if there is a pixel that reads foreign matter in the signal based on the analog image signal of each pixel to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach foreign matter detection along paper transport paths and platens as well as calibration techniques for mitigating erroneous detection: Gardener et al., U.S.P.G. Pub. No. 2021/0053353; Mihara, U.S.P.G. Pub. No. 2006/0177254; Takura, U.S.P.G. Pub. No. 2020/0329158; Ikegami, JP 2020-001192; Nagano et al., JP 2011-010050; Hirayama, U.S.P.G. Pub. No. 2007/0285743; Ikegawa, U.S.P.G. Pub. No. 2012/0044515; Koyama, U.S.P.G. Pub. No. 2017/0353611; Kamei, U.S.P.G. Pub. No. 2010/0309530; Kamei et al., U.S.P.G. Pub. No. 2007/0291324; Kanaya, U.S. Pat. No. 11,032,443; and, Fukuda et al., U.S.P.G. Pub. No. 2003/0090742.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852